 
Exhibit 10.1

 
AGREEMENT OF PURCHASE AND SALE


THIS AGREEMENT is made and entered into as of the 11th day of August, 2006 (the
“Contract Date”) by and between MATRIX TOWER HOLDINGS, LLC, a Delaware limited
liability company (“Seller”), and GRANT MANAGEMENT, A.S., a Norwegian
corporation or its permitted assignees pursuant to Section 18 below
(“Purchaser”).
 
1.  Sale.
 
Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, for the purchase price set forth below and on the terms and
conditions set forth in this Agreement, all of the following:
 
(a)  the parcel of land containing approximately 12,525 square feet which is
described on Exhibit A attached hereto and made a part hereof (the “Land”, which
term includes all rights, easements and interests appurtenant thereto including,
but not limited to, any streets or other public ways adjacent to such tracts or
parcels and any water or mineral rights owned by or leased to Seller);
 
(b)  all of the buildings, structures, fixtures and other improvements located
on the Land, including, but not limited to, the approximately 182,623 square
foot office building commonly known as 700 17th Street and all other on-site
structures, systems, and utilities associated with the building owned by Seller
(all such improvements being referred to herein as the “Improvements”), but
excluding improvements, if any, owned by any tenant(s) located therein;
 
(c)  Seller’s right, title and interest in all leases and other agreements to
occupy all or any portion of any or all of the Land and the Improvements that
are in effect on the Contract Date or into which Seller enters prior to Closing
(as defined below) pursuant to the terms of this Agreement (collectively, the
“Leases”);
 
(d)  Seller’s right, title and interest in and to all tangible personal property
upon the Land or within the Improvements, including, without limitation,
heating, ventilation and air conditioning systems and equipment, appliances,
furniture, tools and supplies, owned by Seller and used by Seller in connection
with the ownership and operation of the Land and the Improvements (the “Personal
Property”), but excluding any and all items of tangible personal property owned
by the tenants;
 
(e)  to the extent transferable, all of Seller’s right, title and interest in
and to only those assignable contracts and agreements to which Seller is party
(other than Leases) relating to the repair, maintenance, management, leasing or
operation of any or all of the Land, Improvements and the Personal Property that
are described on Schedule 1 attached hereto (collectively, the “Contracts”); and
 
(f)  to the extent transferable, all of Seller’s right, title and interest (if
any) in and to all intangible assets of any nature relating to any or all of the
Land, the Improvements and the Personal Property, including, but not limited to,
(i) all guaranties and warranties issued with respect to the Personal Property
or the Improvements; (ii) all plans and specifications, drawings and prints
describing the Improvements; (iii) trademarks or trade names associated with the
Improvements; and (iv) all licenses, permits, approvals, certificates of
occupancy, dedications, subdivision maps and entitlements now or hereafter
issued, approved or granted by any governmental authority in connection with the
Land or the Improvements, if any (collectively, the “Intangibles”).
 
S-1

--------------------------------------------------------------------------------


 
The Land, the Improvements, the Personal Property, the Contracts, the Leases and
the Intangibles are hereinafter referred to collectively as the “Property.”
 
Purchaser acknowledges and agrees that Seller is not legally or contractually
bound to sell the Property described in this Section 1 to Purchaser until August
21, 2006; and prior to August 21, 2006, this Agreement may, at the sole option
of Seller, be terminated. In the event Seller terminates the contract pursuant
to this Section 1, then Seller shall reimburse Purchaser for its reasonable
inspection fees and loan application fees related to the sale of the
Improvements and that were incurred by Purchaser.


2.  Purchase Price.
 
Subject to the terms and conditions set forth in this Agreement, Seller agrees
to sell, assign, and convey to Purchaser, and Purchaser agrees to purchase from
Seller, the Property. The total purchase price to be paid to Seller by Purchaser
for the Property shall be TWENTY-SEVEN MILLION TWO HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($27,250,000) (the “Purchase Price”), payable as follows:
 
2.1 Initial Earnest Money. One Million Dollars ($1,000,000.00) initial earnest
money paid in accordance with the provisions of Section 4 below.
 
2.2 Additional Earnest Money. An additional One Million Dollars ($1,000,000.00)
Earnest Money Deposit payable in accordance with the provisions of Section 4
below.
 
2.3  Balance Payable at Closing. The balance of the Purchase Price, subject to
prorations and adjustments in accordance with the provisions of Section 14
hereof, will be paid by Purchaser to Seller at Closing by wire transfer or other
immediately available funds.
 
3.  Closing.
 
The purchase and sale contemplated herein shall be consummated at a closing
(“Closing”) to take place by mail or at the offices of the Title Company
(defined below). The Closing shall occur on or before the 40th day after the
Approval Date, as that term is defined below (the “Closing Date”), or as
otherwise agreed by the parties.
 
4.  Deposit.
 
Within three (3) business days after the execution and delivery of this
Agreement by Purchaser and Seller, Purchaser shall deposit, as its initial
earnest money deposit, the sum of One Million Dollars ($1,000,000) (the “Initial
Earnest Money”) in an escrow with the Title Company (the “Escrow”) pursuant to
escrow instructions in the form attached hereto as Exhibit B. Provided Purchaser
does not exercise its unilateral right to terminate this Agreement on or prior
to the Approval Date (as hereinafter defined), Purchaser shall, within three (3)
business days after the Approval Date, but in no event later than August 26,
2006, deposit an additional One Million Dollars ($1,000,000) (the “Additional
Earnest Money”) into the Escrow. The Initial Earnest Money, the Additional
Earnest Money and all interest earned thereon are herein collectively referred
to as the “Deposit.” Except as otherwise expressly set forth herein, the Deposit
shall be applied against the Purchase Price at Closing.
 
S-2

--------------------------------------------------------------------------------


 
5.  Seller’s Deliveries.
 
Prior to the execution of this Agreement, Seller has, to Seller’s knowledge,
delivered to Purchaser or its agents all of the documents and agreements
described on Exhibit C attached hereto and made a part hereof that are in
Seller’s possession or reasonable control (the “Documents”). From the date
hereof until the Closing Date, Seller shall continue to make available to
Purchaser or its agents for inspection Seller’s files regarding the Property.
The Documents that are furnished or made available to Purchaser pursuant to this
Section 5 are being furnished or made available to Purchaser for information
purposes only and without any representation or warranty by Seller with respect
thereto, express or implied, except as may otherwise be expressly set forth in
this Section 5 or Section 8.1 below, in either case as limited by Sections
8.2 and 8.3 below. Seller hereby represents and warrants to Purchaser that, to
Seller’s knowledge, Seller has not failed to deliver or make available true and
complete copies of any Documents in Seller’s possession or reasonable control.
 
6.  Inspection Period.
 
6.1.  Basic Project Inspection. At all times prior to Closing, including times
following the “Inspection Period” (which Inspection Period is defined to be the
period commencing with the Contract Date and ending on August 23, 2006),
Purchaser and Purchaser’s employees, third party consultants, lenders,
engineers, accountants and attorneys (collectively, “Purchaser’s
Representatives”) shall be entitled to conduct a “Basic Project Inspection” of
the Property, which will include the rights to: (i) enter upon the Land and
Improvements, at reasonable times, to perform inspections and tests of the Land
and the Improvements, (ii) make investigations with regard to the environmental
condition of the Land and the Improvements and the compliance by the Land and
the Improvements with all applicable laws, ordinances, rules and regulations,
(iii) review the Leases affecting the Property, and (iv) interview any tenant at
the Improvements with respect to its current and prospective occupancy of the
Improvements as long as a representative of Seller is in attendance throughout
such interview, which representatives shall be made reasonably available for
such purposes. Purchaser shall provide not less than two (2) business days’
prior notice to Seller before conducting any investigations, study, interview or
test to or at the Land and the Improvements. If Purchaser determines that the
results of any inspection, test, examination or review do not meet Purchaser’s
criteria (which criteria may include the requirements of Purchaser’s lenders and
investors), in its sole discretion, for the purchase, financing or operation of
the Property in the manner contemplated by Purchaser, then Purchaser may
terminate this Agreement by written notice to Seller (the “Termination Notice”),
delivered not later than 5:00 p.m. (Denver Time) on the last day of the
Inspection Period (the “Approval Date”), whereupon the Deposit shall be returned
to Purchaser and neither party shall have any further liabilities or obligations
hereunder, except for those liabilities and obligations that expressly survive a
termination of this Agreement. If Purchaser does not so terminate this
Agreement, Purchaser shall, within three (3) business days after the Approval
Date, but in no event later than August 26, 2006, deposit an additional
$1,000,000.00 into the Escrow with the Title Company. If Purchaser fails to
timely deliver a Termination Notice to Seller prior to the Approval Date,
Purchaser shall be automatically deemed to have forever waived its right to
terminate this Agreement pursuant to this Section 6.1, and the Property shall be
deemed acceptable to Purchaser.
 
S-3

--------------------------------------------------------------------------------


 
6.2.  Purchaser’s Undertaking. Purchaser hereby covenants and agrees that it
shall cause all studies, investigations and inspections performed at the Land or
the Improvements to be performed in a manner that does not unreasonably disturb
or disrupt the tenancies or business operations of the tenant(s) at the
Improvements. Purchaser shall not conduct (or cause to be conducted) any
physically intrusive investigation, examination or study of the Land or the
Improvements (any such investigation, examination or study, an “Intrusive
Investigation”) as part of its Basic Project Inspection or otherwise without the
prior written consent of Seller, which consent shall not be unreasonably
withheld. Purchaser and Purchaser’s Representatives shall, in performing its
Basic Project Inspection, comply with any and all applicable laws, ordinances,
rules, and regulations. Except to the extent required by any applicable statute,
law, regulation or governmental authority in its capacity as a contract
purchaser (i.e. not an owner), neither Purchaser nor Purchaser’s Representatives
shall report the results of the Basic Project Inspection to any governmental or
quasi-governmental authority under any circumstances without obtaining Seller’s
express written consent, which consent may be withheld in Seller’s sole
discretion. If this transaction fails to close for any reason other than due to
Seller’s default, Purchaser shall provide Seller with copies of any and all
final, third party reports prepared on behalf of Purchaser as part of the Basic
Project Inspection without any representation or warranty regarding the accuracy
thereof. Purchaser or Purchaser’s Representatives shall: (a) maintain
comprehensive general liability (occurrence) insurance in an amount of not less
than $1,000,000 covering any accident arising in connection with the presence of
Purchaser and Purchaser’s Representatives at the Land and the Improvements and
the performance of any investigations, examinations or studies thereon, and
shall deliver a certificate of insurance (in form and substance reasonably
satisfactory to Seller), naming Seller as an additional insured thereunder,
verifying the existence of such coverage to Seller prior to entry upon the Land
or the Improvements; and (b) promptly pay when due any third party costs
associated with its Basic Project Inspection. Purchaser shall, at Purchaser’s
sole cost, repair any damage to the Land or the Improvements resulting from the
Basic Project Inspection, and, to the extent Purchaser or Purchaser’s
Representatives alter, modify, disturb or change the condition of the Land or
the Improvements as part of the Basic Project Inspection or otherwise, Purchaser
shall, at Purchaser’s sole cost, restore the Land and the Improvements to the
condition in which the same were found before such alteration, modification,
disturbance or change. Purchaser hereby indemnifies, protects, defends and holds
Seller, Seller’s affiliates, their respective partners, shareholders, officers
and directors, and all of their respective successors and assigns (collectively,
the “Seller Indemnified Parties”) harmless from and against any and all losses,
damages, claims, liens, causes of action, judgments, damages, costs and expenses
(including reasonable attorneys’ fees and court costs) (collectively, “Losses”)
that Seller or any Seller Indemnified Party suffers or incurs as a result of, or
in connection with Purchaser’s Basic Project Inspection, Purchaser’s Intrusive
Inspection, or Purchaser’s or Purchaser’s Representatives entry upon the Land or
the Improvements hereunder. Purchaser’s undertakings pursuant to this Section
6.2 shall indefinitely survive a termination of this Agreement or the Closing
and shall not be merged into any instrument of conveyance delivered at Closing.
 
S-4

--------------------------------------------------------------------------------


 
6.3.  Confidentiality. Purchaser agrees to use reasonable efforts to maintain in
confidence the information and terms contained in the Evaluation Materials
(defined below) and this Agreement (collectively, the “Transaction
Information”). Purchaser shall not disclose all or any portion of the
Transaction Information to any person or entity and shall maintain the
Transaction Information in the strictest confidence; provided, however, that
Purchaser may disclose the Transaction Information: (a) to Purchaser’s
Representatives to the extent that Purchaser’s Representatives reasonably need
to know such Transaction Information in order to assist, and perform services on
behalf of, Purchaser; (b) to the extent required by any applicable statute, law,
regulation or governmental authority; and (c) in connection with any litigation
that may arise between the parties in connection with the transactions
contemplated by this Agreement. Purchaser shall advise Purchaser’s
Representatives of the provisions of this Section 6.3 and cause such parties to
maintain the Transaction Information as confidential information and otherwise
comply with the terms of this Section 6.3. For purposes of this Agreement, the
term “Evaluation Materials” shall mean the Documents and any other materials or
information delivered or made available by Seller or its agents to Purchaser or
Purchaser’s Representatives together with (i) all analyses, compilations,
studies or other documents prepared by (or on behalf of) Purchaser, which
contain or otherwise reflect such information or materials and (ii) the results
of any studies, analysis or investigation of the Property undertaken by or on
behalf of Purchaser. Purchaser agrees that the Evaluation Materials shall be
used solely for purposes of evaluating the acquisition and potential ownership
and operation of the Property.
 
7.  Title and Survey Matters. 
 
7.1.  Conveyance of Title. At Closing, Seller agrees to deliver to Purchaser a
special warranty deed (“Deed”), in recordable form, conveying the Land and the
Improvements to Purchaser, free and clear of all liens, claims and encumbrances
except for the following items (the “Permitted Exceptions”): (1) taxes not yet
due and payable; (2) those matters that may be approved (or deemed approved) by
Purchaser pursuant to Section 7.4 or Section 10.1; (3) the rights of tenants
pursuant to the Leases; (4) matters arising out of any act of Purchaser or
Purchaser’s Representatives; (5) local, state and federal laws, ordinances,
rules and regulations, including, but not limited to, zoning ordinances (as
hereinafter defined); and (6) the Seller Financing Instruments (as hereinafter
defined Those liens, claims, encumbrances and matters referred to in items (1)
through (5) above are referred to herein as the “Existing Permitted
Exceptions”). 
 
7.2.  Title Commitment. Within ten (10) days after the Contract Date, Seller
shall deliver to Purchaser a commitment (the “Title Commitment”) issued by
LandAmerica Commercial Services (the “Title Company”), for an ALTA extended
coverage owner’s title insurance policy with respect to the Land (the “Title
Policy”), in the full amount of the Purchase Price, together with copies of all
recorded documents evidencing title exceptions raised in “Schedule B” of such
Title Commitment. The date on which Purchaser has received the Title Commitment
and copies of all recorded documents evidencing the title exceptions therein is
referred to as the “Commitment Delivery Date.” It shall be a condition precedent
to Purchaser’s obligation to proceed to Closing that, at Closing, the Title
Company shall issue the Title Policy (or have given Purchaser at Closing an
irrevocable and unconditional commitment in form reasonably satisfactory to
Purchaser to issue such Title Policy after Closing ) insuring, in the full
amount of the Purchase Price, Purchaser as the fee simple owner of the Land and
the Improvements, subject only to the Permitted Exceptions. If the foregoing
condition precedent fails for any reason other than the actions or omissions of
Purchaser, Purchaser may elect to either (i) proceed to Closing and waive the
failure of such condition or (ii) terminate this Agreement by delivery of
written notice to Seller on or prior to Closing, in which event (i) the Deposit
shall be returned to Purchaser, and (ii) neither party shall have any further
liabilities or obligations hereunder except for those liabilities and
obligations that expressly survive a terminate of this Agreement.
 
S-5

--------------------------------------------------------------------------------


 
7.3.  Survey. Seller has delivered or made available to Purchaser a copy of an
existing survey of the Land and the Improvements (the “Survey”) together with
the Documents. Purchaser may obtain, at Purchaser’s cost, obtain an update of
the Survey (an “Updated Survey”) certified to Purchaser and its lenders. 
 
7.4.  Defects and Cure. 
 
(a) Purchaser’s Defect Notices. Purchaser shall accept title to the Land and the
Improvements subject to all of the Existing Permitted Exceptions. If the Updated
Survey or the Title Commitment discloses exceptions to title other than the
Existing Permitted Exceptions (such exceptions to title being referred to as the
“Disclosed Exceptions”), then Purchaser shall have until 5:00 p.m. (Denver time)
on the date that is five (5) business days after the Commitment Delivery Date,
within which to notify Seller of any such Disclosed Exceptions to which
Purchaser reasonably objects (any such notice, a “Defect Notice”). Any
exceptions to title (other than the Existing Permitted Exceptions and the
Disclosed Exceptions) that arise between the effective date of the Title
Commitment or the Updated Survey, as the case may be, and the Closing are
referred to herein as “New Defects.” Purchaser shall have five (5) business days
after its receipt of written notice or updated title evidence reflecting any New
Defects within which to notify Seller in writing of any such New Defects to
which Purchaser reasonably objects. Those Disclosed Exceptions or New Defects,
as the case may be, to which Purchaser does not object in a Defect Notice given
within the applicable five (5) day period shall be deemed Permitted Exceptions.
 
(b) Seller’s Response Notices. Seller shall be obligated to cure and remove (or
procure title insurance over on terms reasonably acceptable to Purchaser) all of
the following classes of New Defects and Disclosed Exceptions (“Mandatory Cure
Items”), if any: (i) the liens of any mortgage, trust deed or deed of trust
evidencing an indebtedness owed by Seller; (ii) tax liens for delinquent ad
valorem real estate taxes; (iii) mechanics liens pursuant to a written agreement
either between (x) the claimant (the “Contract Claimant”) and Seller or its
employees, officers or managing agents (the “Seller Parties”) or (y) the
Contract Claimant and any other contractor, materialman or supplier with which
Seller or the Seller Parties have a written agreement; and (iv) broker’s liens
pursuant to a written agreement between the broker and Seller or any Seller
Parties. Seller may elect, in its sole discretion, to cure and remove any
Disclosed Exception or New Defect identified by Purchaser in a Defect Notice by
delivering written notice to Purchaser (a “Seller’s Response Notice”) indicating
that Seller has elected to cure and remove any such matters (any such matters
that Seller elects to cure and remove, “Seller Cure Items”) not later than the
sooner to occur of (i) five (5) business days after Seller’s receipt of the
applicable Defect Notice; or (ii) Closing. Seller shall have until Closing to
cure and remove (or procure title insurance over) any Seller Cure Items. If
Seller fails to provide a Seller’s Response Notice, Seller shall be deemed to
have delivered a Seller’s Response Notice electing not to cure and remove any
New Defects or Disclosed Exceptions identified by Purchaser in the applicable
Defect Notice. If Seller elects (or is deemed to elect) not to cure and remove
any Disclosed Exceptions or New Defects, Purchaser may elect, in its sole
discretion and as its sole remedy hereunder, at law or in equity, by delivery of
written notice to Seller not later than the first to occur of (i) the date that
is five (5) business days after Purchaser’s receipt (or deemed receipt) of a
Seller’s Response Notice; or (ii) Closing, to either (a) proceed to Closing and
accept title to the Land and the Improvements, subject to those Disclosed
Exceptions or New Defects, as the case may be, that Seller has refused (or is
deemed to have refused) to cure or remove, without deduction or offset against
the Purchase Price and with such Disclosed Exceptions or New Defects in that
case being deemed to be Permitted Exceptions or (b) terminate this Agreement, in
which event the Deposit shall be returned to Purchaser and neither party shall
have any further liabilities or obligations pursuant to this Agreement except
those liabilities or obligations that expressly survive termination of this
Agreement. If Purchaser fails to timely notify Seller of its election pursuant
to the preceding sentence, Purchaser shall be deemed to have elected alternative
(a).
 
 
S-6

--------------------------------------------------------------------------------

 
 
7.5.  Title Cure Provisions. If, on or prior to Closing, Seller fails to cure
and remove (or procure title insurance over on terms reasonably acceptable to
Purchaser) each Disclosed Exception or New Defect (other than Mandatory Cure
Items), as the case may be, that Seller agreed to cure (pursuant to a Seller’s
Response Notice), Purchaser may, at its option and as its sole remedy hereunder,
at law or in equity, either (i) terminate this Agreement by written notice to
Seller delivered on or prior to Closing, in which event (a) the Deposit shall be
returned to Purchaser, and (b) this Agreement, without further action of the
parties, shall become null and void and neither party shall have any further
liabilities or obligations under this Agreement except for those liabilities or
obligations which expressly survive termination of this Agreement; or (ii) elect
to consummate the Closing and accept title to the Land and Improvements subject
to all those Disclosed Exceptions or New Defects that Seller has failed to cure
or remove (in which event, all such exceptions to title shall be deemed
Permitted Exceptions), without deduction or offset against the Purchase Price.
If Purchaser fails to make either such election, Purchaser shall be deemed to
have elected option (ii). If Seller fails to cure and remove (whether by
endorsement or otherwise) any Mandatory Cure Items on or prior to Closing,
Purchaser may, at its option and by delivery of written notice to Seller on or
prior to Closing, either (A) terminate this Agreement, in which event the
Deposit shall be returned to Purchaser and this Agreement, without further
action of the parties, shall become null and void and neither party shall have
any further liabilities or obligations under this Agreement except for those
liabilities and obligations which expressly survive a termination of this
Agreement, or (B) proceed to close with title to the Land and Improvements as it
then is with the right to deduct from the Purchase Price the liquidated amount
reasonably necessary to cure and remove (by endorsement or otherwise), as
reasonably determined by Purchaser those Mandatory Cure Items that Seller fails
to cure and remove.
 
S-7

--------------------------------------------------------------------------------


 
8.  Seller’s Covenants and Representations.
 
8.1.  Seller’s Representations. To Seller’s knowledge, Seller represents and
warrants to Purchaser that the following matters are true as of the Contract
Date, in all material respects, except as may otherwise be provided in the
Documents.
 
(a) Litigation. There is no pending or, to Seller’s knowledge, threatened
litigation or governmental proceedings against Seller or the Property that, if
such litigation or proceedings were to result in a final determination against
Seller or the Property, would result in material encumbrance upon the Property,
or would materially affect the validity or enforceability of this Agreement or
the performance of Seller under this Agreement.
 
(b) United States Person. Seller is a “United States Person” within the meaning
of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended, and
shall execute and deliver an “Entity Transferor” certification at Closing.
 
(c) Condemnation. To Seller’s knowledge, there is no pending or contemplated
condemnation or other governmental taking proceedings affecting all or any part
of the Land and the Improvements.
 
(d) Environmental Matters. [Intentionally deleted.]
 
(e) Due Authorization; Conflict. Seller is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, qualified to do business in the State of Colorado. Seller has full
power to execute, deliver and carry out the terms and provisions of this
Agreement and each of the other agreements, instruments and documents herein
required to be made or delivered by Seller pursuant hereto, and has taken, or
will take prior to Closing, all necessary action to authorize the execution,
delivery and performance of this Agreement and such other agreements,
instruments and documents. The individuals executing this Agreement and all
other agreements, instruments and documents herein required to be made or
delivered by Seller pursuant hereto on behalf of Seller are and shall be duly
authorized to sign the same on Seller’s behalf and to bind Seller thereto. The
execution and delivery of, and consummation of the transactions contemplated by,
this Agreement are not prohibited by, and will not conflict with, constitute
grounds for termination of, or result in the breach of, any of the agreements or
instruments to which Seller is now party or by which it is bound, or any order,
rule or regulation of any court or other governmental agency or official.
 
(f) Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made by Seller
pursuant hereto have been, or on the Closing Date will have been, executed by or
on behalf of Seller, and when so executed, are and shall be legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
S-8

--------------------------------------------------------------------------------


 
(g) Leases; Tenant Improvements. Copies of all Leases in effect as of the
Contract Date (the “Existing Leases”), and all amendments thereto and guaranties
thereof, if any, have been furnished by Seller to Purchaser and the copies so
provided are true and complete. The Existing Leases have not been amended,
modified or terminated (except for any amendments delivered to Purchaser
pursuant to the preceding sentence). To Seller’s knowledge, Seller is not in
default of any of its obligations under the Existing Leases.
 
(h) Contracts; Other Agreements. Seller is not party to any service contracts,
management contracts or other comparable agreements that will be binding upon
the Land and the Improvements after Closing other than the Contracts.
 
(i) Bankruptcy Matters. Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by its creditors, suffered the appointment of a
receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.
 
(j) No Brokers. To Seller’s knowledge, Seller has delivered or made available as
Documents true and complete copies of any and all listing agreements, brokerage
agreements, Leases or other comparable agreements (collectively, “Brokerage
Agreements”) into which Seller has entered in connection with the Property, and
pursuant to which a leasing commission or finder’s fee may be payable subsequent
to Closing.
 
(k) Employees. [Intentionally deleted.]
 
(l) 1031 Exchange. Seller recognizes and understands that this transaction may
be part of a contemplated “like kind” exchange for Purchaser under §1031 of the
Internal Revenue Code (“Purchaser’s Exchange”). As such, Seller agrees to
reasonably cooperate with Purchaser in effectuating Purchaser’s Exchange, which
cooperation may include the execution of documents and the taking of other
reasonable action, as is necessary in the opinion of Purchaser, to accomplish
Purchaser’s Exchange; provided, however, that Seller shall not be required to
assume any additional expense or liability in connection with, or as part of its
cooperation with, Purchaser’s Exchange or to agree to any extension of the
Closing Date beyond the date specified in Section 3. The covenant contained in
this Section 8.1(1) shall survive the Closing and shall not be merged into any
instrument of conveyance delivered at Closing.
 
8.2.  Seller’s Knowledge. All references in this Agreement to “Seller’s
knowledge,” “Seller’s actual knowledge” or words of similar import shall refer
only to the actual (as opposed to deemed, imputed or constructive) knowledge of
Patrick Howard without inquiry and, notwithstanding any fact or circumstance to
the contrary, shall not be construed to refer to the knowledge of any other
person or entity. 
 
8.3.  Limitations. The representations and warranties of Seller to Purchaser
contained in Section 8.1 hereof, as modified by the Closing Date Certificate (as
hereinafter defined) (the “Seller Representations”), shall survive the Closing
Date and the delivery of the Deed for a period of twelve (12) months. No claim
for a breach of any Seller Representation, or the failure or default of a
covenant or agreement of Seller that survives Closing, shall be actionable or
payable unless (a) the breach in question results from, or is based on, a
condition, state of facts or other matter which was not actually disclosed to,
or actually known by, Purchaser prior to Closing, (b) written notice containing
a description of the specific nature of such breach shall have been delivered by
Purchaser to Seller prior to the expiration of said twelve (12) month survival
period, and (c) an action with respect to such breach(es) shall have been
commenced by Purchaser against Seller within eighteen (18) months after Closing.
Notwithstanding anything to the contrary contained herein, if Purchaser is
notified in any Document, or in writing by Seller, or otherwise obtains actual
(as opposed to deemed, imputed or constructive) knowledge, that any Seller
Representation made by Seller is not true or correct as of the Contract Date, or
that such Seller Representation is not true or correct on or before the Closing,
or is notified in any Document, or in writing by Seller, or otherwise obtains
actual (as opposed to deemed, imputed or constructive) knowledge that Seller has
failed to perform any covenant and agreement herein contained, and Purchaser
shall nevertheless acquire the Property notwithstanding such fact, Purchaser
shall not be entitled to commence any action after Closing to recover damages
from Seller due to such Seller Representation(s) failing to be true or correct
(and Purchaser shall not be entitled to rely on such Seller Representation) or
such covenant(s) and agreement(s) having failed to be performed by Seller.
 
S-9

--------------------------------------------------------------------------------


 
8.4.  Representation Condition. It shall be a condition precedent to Purchaser’s
obligation to proceed to Closing that all of the Seller Representations are true
and correct in all material respects as of the Closing Date (the “Representation
Condition”). Notwithstanding anything contained herein to the contrary, if any
Seller Representation is untrue or inaccurate in any material respect and
Purchaser becomes aware of such untruth or inaccuracy prior to Closing,
Purchaser may elect, in its sole discretion and as its sole remedy hereunder, at
law or in equity, either to (i) terminate this Agreement by delivery of written
notice to Seller on or prior to Closing (or the Approval Date to the extent
Purchaser becomes aware of such untruth or inaccuracy on or prior to the
Approval Date), whereupon the Deposit shall be promptly returned to Purchaser
and neither party shall have any further liability hereunder, except for those
liabilities that expressly survive a termination of this Agreement; or (ii)
proceed to Closing and accept the untruth or inaccuracy of such Seller
Representation with no further right to terminate the Agreement (or pursue any
other right or remedy) on the basis of the untruth or inaccuracy thereof.
 
9.  Purchaser’s Covenants and Representations.
 
Effective as of the execution of this Agreement, Purchaser hereby covenants with
Seller, and represents and warrants to Seller, as follows:
 
9.1.  1031 Exchange. Purchaser recognizes and understands that this transaction
may be part of a contemplated “like kind” exchange for Seller under §1031 of the
Internal Revenue Code (“Seller’s Exchange”). As such, Purchaser agrees to
cooperate with Seller in effectuating Seller’s Exchange, which cooperation may
include the execution of documents and the taking of other reasonable action, as
is necessary in the opinion of Seller, to accomplish Seller’s Exchange;
provided, however, that Purchaser shall not be required to assume any additional
expense or liability in connection with, or as part of its cooperation with,
Seller’s Exchange or to agree to any extension of the Closing Date beyond the
date specified in Section 3. The covenant contained in this Section 9.1 shall
survive the Closing and shall not be merged into any instrument of conveyance
delivered at Closing.
 
S-10

--------------------------------------------------------------------------------


 
9.2.  Due Authorization. As of the Contract Date, Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of Norway.
Purchaser has full power to execute, deliver and carry out the terms and
provisions of this Agreement and each of the other agreements, instruments and
documents herein required to be made or delivered by Purchaser pursuant hereto,
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and such other agreements, instruments and
documents. The individuals executing this Agreement and all other agreements,
instruments and documents herein required to be made or delivered by Purchaser
pursuant hereto on behalf of Purchaser are and shall be duly authorized to sign
the same on Purchaser’s behalf and to bind Purchaser thereto.
 
9.3.  Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made by Purchaser
pursuant hereto have been, or on the Closing Date will have been, executed by
Purchaser or on behalf of Purchaser, and when so executed, are and shall be
legal, valid, and binding obligations of Purchaser enforceable against Purchaser
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
rights of creditors generally and, as to enforceability, the general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).
 
9.4.  No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by this Agreement is not prohibited by, and will not
conflict with, constitute grounds for termination of, or result in the breach of
any of the agreements or instruments to which Purchaser is now party or by which
it is bound, or any order, rule or regulation of any court or other governmental
agency or official.
 
9.5.  No Brokers. Purchaser has delivered or made available to Seller, true and
complete copies of any and all listing agreements, brokerage agreements, or
other comparable agreements, into which Purchaser has entered into in connection
with the Property, and pursuant to which a finder’s fee or real estate
commission may be payable at or subsequent to Closing.
 
10.  Actions After Contract Date.
 
The parties covenant to do the following through the Closing Date:
 
10.1.  Title. From and after the Contract Date, except in the ordinary course of
its business, Seller shall not make any change to the condition of title to
either or both of the Land and the Improvements that would change the condition
of title approved or deemed approved by Purchaser pursuant to Section 7.4,
except as required by law or by Section 7.4, or with Purchaser’s advance written
consent, which consent may be withheld in Purchaser’s reasonable discretion.
From and after the Contract Date, and except with respect to normal leasing
activities at the Land and the Improvements (in accordance with Section 10.3
below), Seller shall not sell, or assign or create any right, title or interest
in, any or all of the Land, the Improvements and any part of either of them, or
create any lien, encumbrance or charge thereon, without the prior written
consent of Purchaser, which consent may not be unreasonably withheld.
 
S-11

--------------------------------------------------------------------------------


 
10.2.  Maintenance and Operation of Property. From and after the Contract Date,
Seller shall maintain the Land and the Improvements in substantially its current
condition (normal wear and tear and damage by casualty excepted); shall maintain
existing insurance coverage in full force and effect; and shall operate and
maintain the Land and the Improvements in the ordinary course of Seller’s
business; provided, however, that in no event shall Seller be obligated to make
any capital repairs, replacements or improvements to the Improvements. From and
after the Contract Date, and except with respect to normal leasing activities at
the Land and the Improvements (in accordance with Section 10.3 below), Seller
shall not enter into any new contract or agreement with respect to the ownership
and operation of the Land and the Improvements that would be binding on
Purchaser or the Property after Closing, without Purchaser’s prior written
approval, which consent may not be unreasonably withheld.
 
10.3.  Leasing Activities. From and after the Contract Date Seller shall not
execute and enter into any new lease, license or occupancy agreement for all or
some portion of the Land and the Improvements, including, without limitation,
any amendment, renewal, expansion or modification to, or termination of, any
Existing Lease (all of the foregoing, a “New Lease”) unless Seller obtains
Purchaser’s advance written consent to such New Lease, which consent may not be
unreasonably withheld, but which consent shall be deemed automatically given if
Purchaser fails to respond within five (5) business days after Seller makes a
written request for same. New Leases shall not include, and Seller shall be free
to execute and enter into at any time, any non-discretionary amendments,
modifications, renewals or expansions of any Existing Lease pursuant to the
requirements of such Existing Lease.
 
10.4.  Leasing Expenses. “Lease Expenses” shall mean, collectively, any and all
commissions and fees or costs and expenses arising out of or in connection with
the leasing of the Property, including, but not limited to, (i) any extension,
renewal or expansion of any Existing Lease exercised between the Contract Date
and the Closing Date and (ii) any New Lease. In no event shall the Lease
Expenses include any commissions, fees, or costs related to the Lease Agreement
by and between Seller and Purchaser. Lease Expenses shall include, without
limitation, (a) brokerage commissions and fees to effect any such leasing
transaction, (b) expenses incurred for repairs and tenant improvements, (c)
allowances for tenant improvements and moving, and (d) reasonable legal fees for
services in connection with the preparation of documents and other services
rendered in connection with the effectuation of the leasing transaction. Lease
Expenses for any Existing Leases relating to the base lease term or any renewal
term that is elected or with respect to which an option is exercised, as the
case may be, prior to the Contract Date shall be paid in full at or prior to
Closing by Seller, without contribution or proration from Purchaser (“Seller’s
Lease Expenses”). Notwithstanding the foregoing, to the extent that any such
Seller’s Lease Expenses have not been paid in full by Seller prior to Closing,
Purchaser may elect to assume responsibility for such unpaid Seller’s Lease
Expenses, and, upon such election, shall receive a credit against the Purchase
Price in the amount of such assumed unpaid Seller’s Lease Expenses. Lease
Expenses for (x) any renewals (other than renewals elected or with respect to
which an option is exercised prior to the Contract Date) or expansions of any
Existing Lease, and (y) any New Leases shall be the sole responsibility of
Purchaser, without contribution or proration from Seller (“Purchaser’s Lease
Expenses”). In the event Seller has paid any Purchaser’s Lease Expenses on or
prior to Closing, Purchaser shall credit Seller for such amounts at Closing.
Seller hereby indemnifies, protects, defends and holds Purchaser, and its
successors and assigns (the “Purchaser’s Indemnified Parties”), harmless from
and against any and all Losses that any or all of Purchaser and any Purchaser’s
Indemnified Parties actually suffer and incur as a result of the failure by
Seller to timely pay or discharge any of the Seller’s Lease Expenses. Purchaser
hereby indemnifies, protects, defends and holds Seller and the Seller
Indemnified Parties harmless from and against all Losses that any or all of
Seller and the Seller Indemnified Parties actually suffer or incur as a result
of the failure by Purchaser to timely pay or discharge any of the Purchaser’s
Lease Expenses or any New Lease Expenses. The terms of this Section 10.4 shall
survive the Closing and the delivery of any conveyance documentation.
 
S-12

--------------------------------------------------------------------------------


 
10.5.  Lease Enforcement. Prior to the Approval Date, Seller shall have the
right, but not the obligation, to enforce the rights and remedies of the
landlord under any Existing Lease or New Lease, by summary proceedings or
otherwise, and to apply all or any portion of any security deposit then held by
Seller toward any loss or damage incurred by Seller by reason of any defaults by
tenants, and the exercise of any such rights or remedies shall not affect the
obligations of Purchaser under this Agreement in any manner. From and after the
Approval Date, Seller shall obtain Purchaser’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed, to such enforcement
or application of security deposits.
 
10.6.  Estoppel Certificates. Seller shall use reasonable and diligent efforts
to obtain and deliver to Purchaser estoppel certificates from each of the
tenants of the Land and the Improvements, which estoppel certificates shall be
without material and adverse modification to the form of estoppel certificate
attached as Exhibit D hereto or such form as may be required by the applicable
tenant’s Lease and shall be substantially consistent with the rent roll provided
to Purchaser by Seller (each estoppel certificate satisfying such criteria, a
“Conforming Estoppel”) on or prior to the Closing Date. It shall be a condition
precedent to Purchaser’s obligation to proceed to close hereunder that, on or
prior to the Closing Date, Seller delivers to Purchaser a Conforming Estoppel
with regard to tenants paying seventy-five percent (75%) of the base rent
pursuant to the Existing Leases (the “Required Estoppel Amount”). As of the
Closing, if Seller has not obtained a Conforming Estoppel from a sufficient
number of tenants to satisfy the Required Estoppel Amount, Seller may elect, in
its sole discretion and without obligation, to provide an estoppel certificate
(“Seller’s Estoppel Certificate”) in the place and stead of a sufficient number
of tenants to satisfy the Required Estoppel Amount for the benefit of Purchaser
in a form reasonably acceptable to Purchaser. Such Seller’s Estoppel Certificate
shall accurately describe the condition of the applicable tenancy, be provided
and certified only to Seller’s knowledge (as defined in this Agreement), the
representations, warranties and certifications contained therein shall be
subject to the limitations contained in Section 8.3 of this Agreement and such
Seller’s Estoppel Certificates shall constitute Conforming Estoppels; provided
that such Seller’s Estoppel Certificate shall be permanently and irrevocably
released and discharged when and if Purchaser obtains or receives a Conforming
Estoppel from the applicable tenant. If Purchaser receives any estoppel
certificate more than three (3) business days prior to Approval Date and fails
to notify Seller, in writing, that such estoppel certificate does not constitute
a Conforming Estoppel, Purchaser shall be deemed to have accepted such estoppel
certificate as a Conforming Estoppel for all relevant purposes under this
Agreement, irrespective of any modifications made therein by the applicable
tenant. If Purchaser does not receive a sufficient number of Conforming
Estoppels to satisfy the Required Estoppel Amount, whether directly from tenants
or in the form of Seller’s Estoppel Certificates, Purchaser may elect, as its
sole and exclusive remedy hereunder, by delivery of written notice to Seller on
or prior to Closing, either to (i) proceed to Closing and waive the condition
precedent related to the Required Estoppel Amount and the delivery of Conforming
Estoppels; or (ii) terminate this Agreement, whereupon the Deposit shall be
returned to Purchaser and neither party shall have any further liability or
obligation hereunder, except as otherwise expressly provided herein.
 
S-13

--------------------------------------------------------------------------------


 
10.7.  Leaseback. Purchaser’s obligation to purchase the Property pursuant to
this Agreement is conditioned upon execution by Seller, its affiliates, and
other entities of leases of not less than 61,248 square feet of office space in
the Improvements for a term of ten (10) years from the commencement date of the
new lease and on other terms acceptable to Purchaser and Purchaser’s lender (the
“Master Leases”). The Master Leases shall be guaranteed by Matrix Bancorp, Inc.,
a Colorado corporation, in a form acceptable to Purchaser. Purchaser and Seller
shall negotiate in good faith during the Inspection Period to agree upon the
form and terms of the Master Leases. The initial square foot price on the Master
Leases shall be $21.00 dollars per square foot for the first year, and
thereafter, the price per square feet of office space shall increase $0.75 for
each subsequent year (the “Lease Price Term”). In addition to the guaranty
provided by Matrix Bancorp, Inc. for the Master Leases, Matrix Bancorp, Inc.
shall guarantee, at the Lease Price Term, 23,171 square feet of office space
currently occupied by third party tenants on the following floors of the
Improvements (the “Third Party Guaranty”): (i) the entire third floor of the
Improvements consisting of 11,833 square feet of office space (commonly known as
Suite 300); (ii) part of the six floor of the Improvements consisting of 4,546
square feet of office space (commonly known as Suite 600); and (iii) the entire
tenth floor of the Improvements consisting of 6,792 square feet of office space
(commonly known as Suite 1000) (collectively, the “Third Party Tenants”). Such
Third Party Guaranty shall be evidenced by a guaranty by Matrix Bancorp, Inc.
which will be for a period commencing on the date of the Master Lease and
continue for a period of ten years (shall be coterminous with the Master Lease)
and, in addition, shall include, but not be limited to, the following terms: (i)
shall allow Matrix Bancorp, Inc. or any affiliate or subsidiary of it to occupy
the Third Party Tenant space at the Lease Price Term in the event a Third Party
Tenant vacates its leased space for any reason; (ii) shall allow Matrix Bancorp,
Inc. to have the right to sublease the Third Party Tenant space to any third
party; and (iii) shall allow Matrix Bancorp, Inc. to retain any excess of the
Lease Price Term that any Third Party Tenant is paying for rent to Purchaser
under the Third Party Tenant leases which were assigned to Purchaser.
 
11.  Property Sold “As Is.”
 
Except as is otherwise expressly provided in this Agreement, Seller hereby
specifically disclaims any warranty (oral or written) concerning: (i) the nature
and condition of the Property and the suitability thereof for any and all
activities and uses that Purchaser elects to conduct thereon; (ii) the manner,
construction, condition and state of repair or lack of repair of the
Improvements; (iii) the compliance of the Land and the Improvements or their
operation with any laws, rules, ordinances or regulations of any government or
other body; and (iv) any other matter whatsoever except as expressly set forth
in this Agreement. EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON A STRICTLY “AS IS”
“WHERE IS” BASIS AS OF THE CLOSING DATE, AND SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT IN NO WAY LIMITED TO, ANY WARRANTY OF QUANTITY, QUALITY, CONDITION,
HABITABILITY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE PROPERTY, ANY IMPROVEMENTS LOCATED THEREON OR ANY SOIL CONDITIONS RELATED
THERETO, EXCEPT AS EXPRESSLY SET FORTH IN THE SPECIAL WARRANTY DEED SIGNED BY
SELLER AND DELIVERED TO PURCHASER AT CLOSING.
 
S-14

--------------------------------------------------------------------------------


 
11.1 NO REPRESENTATIONS. NEITHER SELLER NOT ANY AGENT, EMPLOYEE, MANAGER,
MEMBER, OFFICER, BROKER, CONTRACTOR, OR REPRESENTATIVE OF SELLER HAS MADE, AND
SELLER SPECIFICALLY DISCLAIMS, ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT,
OR FUTURE, OF, AS TO, CONCERNING, OR WITH RESPECT TO THE PROPERTY.
 
11.2 Waiver and Release. Purchaser, for itself and its successors and assigns,
releases Seller, and Seller’s agents, employees, managers, members, officers,
partners, brokers, contractors, and representatives from, and waives any and all
causes of actions or claims against any of such persons for, (a) any and all
liability attributable to any physical condition of or at the Property
including, without limitation, the presence on, under, or about the Property of
any Hazardous Materials; (b) any and all liability resulting from the failure of
the Property to comply with any applicable laws including, without limitation,
any Environmental Law; and (c) any liability, damages, or injury arising from,
connected with, or otherwise caused by statements, opinions, or information
obtained from any of such persons with respect to the Property. As used in this
Agreement, “Hazardous Materials” means any hazardous or toxic substances,
materials, or waste, defined or regulated as such, in or under any Environmental
Law, and “Environmental Law” means any and all federal, state, local, or
municipal laws, orders, rules, regulations, statutes, ordinances, codes,
decrees, or requirements of any governmental authority or requirements of law
relating to or imposing liability or standards of conduct concerning the
protection of human health, the environment or natural resources, or to releases
or threatened releases of Hazardous Materials into the environment as now or may
hereafter be in effect.
 
12.  Seller’s Closing Deliveries.
 
At Closing (or such other times as may be specified below), Seller shall deliver
or cause to be delivered to Purchaser the following:
 
12.1.  Deed. A Deed executed by Seller, and in recordable form, conveying the
Land and Improvements to Purchaser, subject to the Permitted Exceptions.
 
12.2.  Blanket Assignment and Bill of Sale. The Blanket Assignment and Bill of
Sale substantially in the form attached hereto as Exhibit E.
 
12.3.  Master Lease. Two (2) duly executed counterparts of each of the Master
Leases.
 
12.4.  Keys. Keys to all locks located in the Improvements.
 
12.5.  Affidavit of Title. An affidavit of title (or comparable “no lien”
statement), in form and substance reasonably acceptable to the Title Company as
may be required to enable Title Company to issue ALTA extended coverage for the
Title Policy.
 
S-15

--------------------------------------------------------------------------------


 
12.6.  Closing Statement. Two (2) duly executed counterparts of a closing
statement (the “Closing Statement”) conforming to the proration and other
relevant provisions of this Agreement, which Closing Statement shall be in a
form mutually and reasonably agreed upon by Seller and Purchaser.
 
12.7.  Entity Transfer Certificate. Entity Transfer Certification confirming
that Seller is a “United States Person” within the meaning of Section 1445 of
the Internal Revenue Code of 1986, as amended.
 
12.8.  Letter of Credit. If applicable, with respect to any security deposits
that are letters of credit, Seller shall (a) deliver to Purchaser at the Closing
such letters of credit, (b) execute and deliver such other instruments as the
issuers of such letters of credit shall reasonably require, and (c) cooperate
with Purchaser to change the named beneficiary under such letters of credit to
Purchaser, so long as Seller does not incur any additional liability or expense
in connection therewith.
 
12.9.  Notices to Tenants. Notices to each of the tenants under the Leases,
notifying them of the sale of the Land and Improvements and directing them to
pay all future rent as Purchaser may direct, which forms shall be prepared by
Purchaser and reasonably acceptable to Seller.
 
12.10.  Estoppel Certificates. The Conforming Estoppels received by Seller
pursuant to Section 10.6 above.
 
12.11.  Leases. Originals or certified copies of the Leases, which certification
shall be made subject to all of the terms, conditions and limitations of
Sections 8.2 and 8.3.
 
12.12.  Closing Date Certificate. For purposes of determining whether the
Representation Condition has been satisfied, Seller shall deliver to Purchaser
at Closing a certificate (the “Closing Date Certificate”) certifying that all of
the Seller Representations are true and correct, as of the Closing Date and in
all material respects, except for changes and qualifications specified in such
Closing Date Certificate, such that the Closing Date Certificate is true and
accurate in all material respects. The representations, warranties and
certifications contained in the Closing Date Certificate shall be made by Seller
to the standard of knowledge, if any, contained herein for the applicable
representations, warranties or certifications and subject to all of the terms,
conditions and limitations contained in Sections 8.2 and 8.3 of this Agreement.
Notwithstanding anything contained herein to the contrary, if, as of the
Closing, the Representation Condition is not fulfilled for any reason or any
Seller Representations are not true and correct, in any material respect,
Purchaser may, in its sole discretion and as its sole remedy, hereunder, at law
or in equity, elect either to (i) terminate this Agreement by delivery of
written notice to Seller not later than the Closing Date, whereupon the Deposit
shall be returned to Purchaser and neither party shall have any further
liability hereunder except for those liabilities that expressly survive a
termination of this Agreement; or (ii) proceed to Closing and waive the failure
of the Representation Condition. 
 
12.13.   Further Documents. Seller shall execute and deliver such other
documents and take such other action at Closing as may be necessary or
appropriate to carry out its obligations under this Agreement without further
representations or warranties other than those contained herein.
 
S-16

--------------------------------------------------------------------------------


 
13.  Purchaser’s Closing Deliveries.
 
At Closing (or at such other times as may be specified below), Purchaser shall
deliver or cause to be delivered to Seller the following:
 
13.1.  Closing Statement. Two (2) Closing Statements executed in counterpart by
Purchaser.
 
13.2.  Blanket Assignment. Two (2) originals of the Blanket Assignment executed
in counterpart by Purchaser.
 
13.3.  Master Leases. Two (2) duly executed counterparts of each of the Master
Leases with guarantee executed in counterpart by Purchaser.
 
13.4.  Purchase Price. The remaining balance of the Purchase Price by wire
transfer or other immediately available funds.
 
13.5.  Further Documents. Purchaser shall execute and deliver such other
documents and take such other action at Closing as may be necessary or
appropriate to carry out its obligations under this Agreement without further
representations or warranties other than those contained herein.
 
14.  Prorations and Adjustments.
 
Prorations shall be made as of the Closing Date as if Purchaser were in title
for the entire Closing Date provided that no later than 11:00 a.m. Mountain Time
on the Closing Date, the Purchase Price, plus or minus the prorations and other
adjustments hereunder, shall be received by the Title Company from Purchaser for
disbursement to Seller by Federal Reserve wire transfer of immediately available
funds to an account designated by Seller. If the net proceeds of the Purchase
Price payable to Seller (after adjustments and prorations) are not sent by
Federal Reserve wire transfer in immediately available funds and received by the
Title Company from Purchaser for disbursement to Seller on or prior to 11:00
a.m. Mountain Time on the Closing Date, prorations shall be made as of the
Closing Date as if Seller remained in title as of the entire Closing Date,
except that, to the extent such delay results from Seller’s failure to provide
deliveries or default, prorations shall be made pursuant to the preceding
sentence. The following shall be prorated and adjusted between Seller and
Purchaser:
 
14.1.  Security Deposits. The amount of all cash security and any other cash
tenant deposits held by Seller under the Leases, and interest due thereon, if
any, shall be credited to Purchaser.
 
14.2.  Utilities and Operating Expenses. To the extent not billed directly to
tenants, or paid as part of Additional Rent (as hereinafter defined) or
otherwise by tenants, water, electricity, sewer, gas, telephone and other
utility charges based, to the extent practicable, on final meter readings and
final invoices. Any operating expenses that are not paid by the tenants as
Additional Rent or otherwise shall be prorated between Purchaser and Seller,
with Seller receiving a credit for any operating expenses paid by Seller and
related to the period from and after Closing.
 
14.3.  Contracts. Amounts paid or payable under the Contracts shall be prorated.
 
S-17

--------------------------------------------------------------------------------


 
14.4.  Assessments. To the extent not paid by tenants as a component of
Additional Rent or otherwise, all assessments, general or special, shall be
prorated as of the Closing Date, with Seller being responsible for any
installments of assessments that are due and payable prior to the Closing Date
and Purchaser being responsible for any installments of assessments that are due
and payable on or after the Closing Date.
 
14.5.  Base Rent. Purchaser will receive a credit at Closing for the prorated
amount of all base or fixed rent payable pursuant to the Leases and all
Additional Rents (collectively, “Rent”) previously paid to, or collected by,
Seller and attributable to any period following the Closing Date. Rents are
“Delinquent” when they were due prior to the Closing Date, and payment thereof
has not been made on or before the Closing Date. Delinquent Rent shall not be
prorated at Closing. All Rent collected by Purchaser or Seller from each tenant
from and after Closing will be applied as follows: (i) first, to Delinquent Rent
owed for the month in which the Closing Date occurs (the “Closing Month”), (ii)
second, to any accrued Rents owing to Purchaser, and (iii) third, to Delinquent
Rents owing to Seller for the period prior to Closing. Any Rent collected by
Purchaser and due Seller will be promptly remitted to Seller. Any Rent collected
by Seller and due Purchaser shall be promptly remitted to Purchaser. Purchaser
shall use reasonable efforts to collect Delinquent Rents owed to Seller in the
ordinary course of its business; provided, however, that Seller hereby retains
the right to pursue any tenant under the Leases for any Rent and other sums due
Seller for period attributable to Seller’s ownership of the Property; and
provided further, however, Seller (i) shall be required to notify Purchaser in
writing of Seller’s intention to commence or pursue any legal proceedings; and
(ii) shall not be permitted to commence or pursue any legal proceedings against
any tenant seeking eviction of such tenant or the termination of the underlying
Lease. “Additional Rents” shall mean any and all amounts due from tenants for
operating expenses, common area maintenance charges, taxes, shared utility
charges, management fees, insurance costs, other comparable expenses and
pass-through charges and any other tenant charges. The provisions of this
Section 14.5 shall survive the Closing and the delivery of any conveyance
documentation.
 
14.6.  Taxes. To the extent not paid by the tenants directly or payable by
tenants as Additional Rent or otherwise, all ad valorem real estate and personal
property taxes with respect to the Land and the Improvements shall be prorated
as of the Closing Date, based on the most currently available final tax bill and
on a cash basis for the calendar year in which the Closing occurs, regardless of
the year for which such taxes are assessed.
 
14.7.  Other. Such other items as are customarily prorated in transactions of
this nature shall be ratably prorated.
 
14.8.  Adjustments. In the event any prorations made pursuant hereto shall prove
incorrect for any reason whatsoever, or in the event the prorations set forth
above are estimated on the most currently available (rather than based on the
actual final) bills, either party shall be entitled to an adjustment to correct
the same provided that it makes written demand on the other within twelve (12)
months after the Closing Date. The provisions of this Section 14.8 shall survive
Closing.
 
15.  Closing Expenses.
 
Seller shall only pay for: one-half of any transfer taxes, the premium for a
standard coverage Title Policy and one-half of the cost of any escrows
hereunder. Purchaser shall pay for one-half the cost of any transfer taxes,
one-half of any escrow costs hereunder, the cost of recording the Deed, and the
entire cost of “extended form coverage”, the cost of updating the Survey, the
entire cost of any endorsements to the Title Policy and any mortgage or
recording taxes.
 
S-18

--------------------------------------------------------------------------------


 
16.  Destruction, Damage or Condemnation.
 
If, prior to Closing, all or any portion of any or all of the Land and the
Improvements is damaged by fire or other natural casualty (collectively
“Damage”), or is taken or made subject to condemnation, eminent domain or other
governmental acquisition proceedings (collectively “Eminent Domain”), then:
 
16.1.  If the aggregate cost of repair or replacement or the value of the
Eminent Domain (collectively, “repair and/or replacement”) is $250,000 or less,
in the opinion of Purchaser’s and Seller’s respective engineering consultants,
Purchaser shall close and take the Property as diminished by such events, with
an assignment by Seller of (a) any casualty insurance proceeds (together with a
credit from Seller to Purchaser of the full amount of any deductible not paid
directly by Seller) or (b) condemnation proceeds, and in the case of either (a)
or (b), less any amounts reasonably incurred by Seller to repair the Property
and collect the insurance proceeds or condemnation award.
 
16.2.  If the aggregate cost of repair and/or replacement is greater than
$250,000, in the opinion of Purchaser’s and Seller’s respective engineering
consultants, or if the location or scope of the damage entitles any tenant to
terminate its lease of any portion of the Property, then Purchaser, at its sole
option, may elect either to (i) terminate this Agreement by written notice to
Seller delivered within ten (10) days after Purchaser is notified of such Damage
or Eminent Domain, in which event the Deposit shall be returned to Purchaser and
neither party shall have any further liability to the other hereunder, except
for those liabilities that expressly survive a termination of this Agreement; or
(ii) proceed to close and take the Property as diminished by such events,
together with an assignment of the proceeds of Seller’s casualty insurance
(together with a credit from Seller to Purchaser of the full amount of any
deductible not paid directly by Seller) for all Damage (or condemnation awards
for any Eminent Domain), less any amounts reasonably incurred by Seller to
repair the Property and collect the insurance proceeds or condemnation award.
 
16.3.  In the event of a dispute between Seller and Purchaser with respect to
the cost of repair and/or replacement with respect to the matters set forth in
this Section 16.3, an engineer designated by Seller and an engineer designated
by Purchaser shall select an independent engineer licensed to practice in the
jurisdiction where the Property is located who shall resolve such dispute. All
fees, costs and expenses of such third engineer so selected shall be shared
equally by Purchaser and Seller.
 
17.  Default.
 
17.1.  Default by Seller. If Seller is in material default under any of the
representations, warranties, covenants and agreements of Seller hereunder,
Purchaser may either (i) terminate Purchaser’s obligations under this Agreement
by written notice to Seller, in which event (a) the Deposit shall be returned to
Purchaser, (b) Purchaser shall have the right to recover its actual
out-of-pocket expenses of due diligence (including loan application fees), and
(c) upon receipt of such amounts by Purchaser, this Agreement shall terminate
and neither party shall have any further liability hereunder except for those
liabilities that expressly survive a termination of this Agreement; or (ii)
Purchaser may file an action for specific performance. Purchaser shall have no
other remedy for any default by Seller. In the event of the untruth or
inaccuracy, in any material respect, of any Seller Representation as of the
Closing Date (subject to the limitations contained in Sections 8.4 and 12.12),
Purchaser shall have the right to file an action to recover its actual damages
resulting from such breach of representations. 
 
S-19

--------------------------------------------------------------------------------


 
17.2.  Default by Purchaser. In the event Purchaser defaults in its obligations
to close the purchase of the Property, or in the event Purchaser is otherwise in
material default hereunder, then (i) Seller shall be entitled to (and shall)
receive the Deposit as fixed and liquidated damages, this Agreement shall
terminate and neither party shall have any further liability hereunder, except
for those liabilities which expressly survive the termination of this Agreement
and (ii) Purchaser shall immediately direct the Title Company, in writing, to
pay the Deposit to Seller. Seller shall have no other remedy for any default by
Purchaser, including any right to damages. PURCHASER AND SELLER ACKNOWLEDGE AND
AGREE THAT: (1) THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF AND BEARS
A REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS
INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN THE PROPERTY FROM SALE AND
THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A DEFAULT OF PURCHASER UNDER THIS
AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A
RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A DEFAULT OF PURCHASER
UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE;
(3) PURCHASER SEEKS TO LIMIT ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF
THE DEPOSIT IN THE EVENT THIS AGREEMENT IS TERMINATED AND THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF PURCHASER
UNDER THIS AGREEMENT; AND (4) THE AMOUNT OF THE DEPOSIT SHALL BE AND CONSTITUTE
VALID LIQUIDATED DAMAGES. All of the foregoing shall be without limitation upon
the rights and remedies of Seller hereunder, at law or in equity, in the event
of a default by Purchaser pursuant to Sections 6.1, 6.2, 6.3, 19 or 22 or any
covenant, agreement, indemnity, representation or warranty of Purchaser that
survives the Closing or the termination of this Agreement.
 
18.  Successors and Assigns.
 
Neither party shall assign this Agreement without the prior written consent of
the other, except that either party may assign its interest in and obligations
under this Agreement to a so-called “Qualified Intermediary” in order to
accomplish an Exchange. Notwithstanding the foregoing, Purchaser may assign, in
whole or in part, all of its rights, title, liability, interest and obligation
pursuant to this Agreement to an affiliate of Purchaser; provided that (i) no
such assignment shall act to release Purchaser hereunder and (ii) Purchaser
provides Seller with a copy of a written assignment agreement between Purchaser
and its assignee(s), which instrument shall be in form reasonably acceptable to
Seller.
 
S-20

--------------------------------------------------------------------------------


 
19.  Litigation.
 
In the event of litigation between the parties with respect to the Property,
this Agreement, the performance of their respective obligations hereunder or the
effect of a termination under this Agreement, the losing party shall pay all
costs and expenses incurred by the prevailing party in connection with such
litigation, including, but not limited to, reasonable attorney fees of counsel
selected by the prevailing party. Notwithstanding any provision of this
Agreement to the contrary, the obligations of the parties under this Section 19
shall survive termination of this Agreement or the Closing and the delivery of
any conveyance documentation.
 
20.  Notices.
 
Any notice, demand or request which may be permitted, required or desired to be
given in connection therewith shall be given in writing and directed to Seller
and Purchaser as follows:
 
S-21

--------------------------------------------------------------------------------


 
If to Seller:
 
Matrix Tower Holdings, LLC
700 17th Street
Suite 2100
Denver, CO 80202
     
with copy to:
 
Patrick Howard
717th Street
Suite 100
Denver, CO 80202
     
If to Purchaser:
 
Grant Management, A.S.
Attn: Kenneth Grant
Karenslyst alle 16
N-0278
Oslo, Norway
     
with copy to: 
 
Lance P. Vanzant
303 E. 17th Avenue
Suite 200
Denver, CO 80203

  
Notices shall be deemed properly delivered and received: (i) when and if
personally delivered; or (ii) one (1) business day after deposit with Federal
Express or other comparable commercial overnight courier; or (iii) the same day
when sent by confirmed facsimile before 5:00 p.m. (Central Time) on a business
day. Notices may be delivered on behalf of the parties by their respective
attorneys.
 
21.  Benefit.
 
This Agreement is for the benefit only of the parties hereto and no other person
or entity shall be entitled to rely hereon, receive any benefit herefrom or
enforce against any party hereto any provision hereof.
 
22.  Brokerage.
 
Each party hereto represents and warrants to the other that it has dealt with no
brokers or finders in connection with this transaction, except for Cushman &
Wakefield (“Broker”). Seller shall pay the brokers’ commission due to Broker
pursuant to the terms of a separate agreement between Seller and Broker. Seller
hereby indemnifies, protects, defends and holds Purchaser and the Purchaser’s
Indemnified Parties harmless from and against all Losses suffered or incurred by
any or all of Purchaser and the Purchaser’s Indemnified Parties resulting from
the claims of any broker, finder or other such party in connection with the
transactions contemplated by this Agreement claiming by, through or under the
acts or agreements of Seller. Purchaser hereby indemnifies, protects, defends
and holds Seller and the Seller Indemnified Parties harmless from and against
all Losses suffered or incurred by any or all of Seller and the Seller
Indemnified Parties resulting from the claims of any broker, finder or other
such party in connection with the transactions contemplated by this Agreement
claiming by, through or under the acts or agreements of Purchaser. The
obligations of the parties pursuant to this Section 22 shall survive any
termination of this Agreement.
 
S-22

--------------------------------------------------------------------------------


 
23.  Miscellaneous Provisions.
 
23.1.  Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.
 
23.2.  Holidays. If any date herein set forth for the performance of any
obligations by Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed in the State of
Colorado for observance thereof.
 
23.3.  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Colorado, without reference to
its rules regarding conflicts of laws.
 
23.4.  Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.
 
23.5.  No Recording. Neither this Agreement nor any memorandum thereof shall be
recorded and the act of recording by Purchaser shall be deemed a default by
Purchaser hereunder.
 
23.6.  Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts and shall be valid and binding with the same force and effect as if
all parties had executed the same Agreement. A fully executed facsimile copy of
this Agreement shall be effective as an original.
 
23.7.  Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and the masculine shall include the feminine and vice versa.
This Agreement shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if both parties had prepared
it. All Exhibits attached hereto are incorporated in this Agreement by reference
thereto.
 
23.8.  No Oral Modification or Waiver. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.
 
S-23

--------------------------------------------------------------------------------


 
23.9.  Survival. Only those covenants, agreements, undertakings and
representations and warranties of Seller that expressly survive Closing pursuant
to the terms of the Agreement shall survive Closing and the delivery of any
conveyance documentation for the period herein set forth and all of the other
covenants, agreements, undertakings and representations and warranties of Seller
contained herein shall not survive Closing and shall merge into the conveyance
documentation delivered at Closing.
 
23.10 Special Taxing Districts. SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO
GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL
TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN
SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED MILL LEVIES AND EXCESSIVE TAX
BURDENS TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE
RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS
WITHOUT SUCH AN INCREASE IN MILL LEVIES. PURCHASER SHOULD INVESTIGATE THE DEBT
FINANCING REQUIREMENTS OF THE AUTHORIZED GENERAL OBLIGATION INDEBTEDNESS OF SUCH
DISTRICTS, EXISTING MILL LEVIES OF SUCH DISTRICT SERVICING SUCH INDEBTEDNESS,
AND THE POTENTIAL FOR AN INCREASE IN SUCH MILL LEVIES.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.
 

        SELLER:       MATRIX TOWER HOLDINGS, LLC,   a Delaware limited liability
company  
   
   
    By:   /s/  Scot T. Wetzel  

--------------------------------------------------------------------------------




        PURCHASER:       GRANT MANAGEMENT, A.S.,   a Norwegian corporation  
   
   
    By:   /s/ Kenneth Graham  

--------------------------------------------------------------------------------

   



S-24

--------------------------------------------------------------------------------


 